UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6298



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ADRIAN MAURICE HUDGINS, a/k/a Dee,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:94-cr-00133-sgw)


Submitted: July 20, 2006                       Decided: July 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adrian Maurice Hudgins, Appellant Pro Se. Joseph William Hooge
Mott, Thomas Jack Bondurant, Jr., Assistant United States
Attorneys, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Adrian Maurice Hudgins appeals the district court’s order

denying his “motion to vacate and reimpose judgment,” which the

court construed as a motion to reopen the time for filing an

appeal.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Hudgins, No. 7:94-cr-00133-sgw (W.D. Va.

Jan. 19, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -